Case 18-22636-TPA       Doc 84-1 Filed 12/10/18 Entered 12/10/18 17:53:01                  Desc
                          Certificate of Service Page 1 of 5




                      UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    ____________________________________

    Phyllis J. Haney                                      :CHAPTER 11
                                                          :CASE NO: 18-22636-TPA
    -------------------------------------------------     :
                               Debtors,                   : 11 U.S.C. § 362(d)
    ____________________________________:
                                                          :
    The Bank of New York Mellon FKA                       :
    The Bank of New York as Trustee for the :
    Benefit of the Certificateholders of the              :
    CWABS, Inc. Asset-Backed Certificates,                :
    Series 2006-SD4                                       :
                                                          : Date and Time of Hearing: 1/3/19 @ 9:30am
                                                          :
                               Movant                     :
            v.                                            :
                                                          :
    Phyllis J. Haney                                      : Response Due: 12/27/18
                               Debtor                     :
                                                          :
                      Respondent                          :
    ------------------------------------------------------:


       CERTIFICATE OF SERVICE OF MOTION OF THE BANK OF NEW YORK
     MELLON FKA THE BANK OF NEW YORK AS TRUSTEE FOR THE BENEFIT OF
        THE CERTIFICATEHOLDERS OF THE CWABS, INC. ASSET-BACKED
     CERTIFICATES, SERIES 2006-SD4 FOR RELIEF FROM THE AUTOMATIC STAY
    UNDER SECTION 362 OR IN THE ALTERNATIVE FOR ADEQUATE PROTECTION
             AND NOTICE OF HEARING WITH RESPONSE DEADLINE

           I, Brian E. Caine, Esq. certify under penalty of perjury that I served the above
           captioned pleading on the parties at the addresses specified below on December 10,
           2018.

    SERVICE BY Notice of Electronic Filing:


    Robert O Lampl
    Robert O Lampl Law Office
    Benedum Trees Building
    223 Fourth Avenue, 4th Floor
    Pittsburgh, PA 15222
    (rol@lampllaw.com)
Case 18-22636-TPA      Doc 84-1 Filed 12/10/18 Entered 12/10/18 17:53:01   Desc
                         Certificate of Service Page 2 of 5


    U.S. Trustee
    Office of the United States Trustee
    Liberty Center.
    1001 Liberty Avenue, Suite 970
    Pittsburgh, PA 15222
    (Norma.L.Hildenbrand@usdoj.gov)

    SERVICE BY First-Class Mail:

    Office of the United States Trustee
    Liberty Center.
    1001 Liberty Avenue, Suite 970
    Pittsburgh, PA 15222
    U.S. TRUSTEE

    Robert O Lampl
    Robert O Lampl Law Office
    Benedum Trees Building
    223 Fourth Avenue, 4th Floor
    Pittsburgh, PA 15222
    DEBTOR’S ATTORNEY

    Phyllis J. Haney
    199 Blackhawk Road
    Beaver Falls, PA 15010
    DEBTOR

    Phyllis J. Haney
    1405 Eighth Ave.
    Beaver, PA 15009
    DEBTOR

    Albert H. Bilotto
    1405 Eighth Ave.
    Beaver, PA 15009
    PARTY IN INTEREST
    (Non-filing Co-Mortgagor)
Case 18-22636-TPA    Doc 84-1 Filed 12/10/18 Entered 12/10/18 17:53:01   Desc
                       Certificate of Service Page 3 of 5



    LIST OF THE UNSECURED CREDITORS
    SERVICE BY First-Class Mail:

    AMERICAN EXPRESS
    P.O. BOX 981535
    EL PASO, TX 79998-1535

    ATTORNEY ROBERT C. TOUREK
    2559 BRANDT SCHOOL ROAD
    HERITAGE CENTER, SUITE 202
    WEXFORD, PA 15090-7621

    BEAVER FALLS MUNICIPAL AUTHORITY
    P.O. BOX 400
    BEAVER FALLS, PA 15010

    BRADYS RUN SANITARY AUTHORITY
    2326 DARLINGCON ROAD
    BEAVER FALLS, PA 15010

    CAPTIAL ONE
    PO BOX 71083
    CHARLOTTE, NC 28272-1083

    CHASE CARD SERVICES
    P.O. BOX 1423
    CHARLOTTE, NC 28201-1423

    COLUMBIA GAS OF PENNSYLVANIA
    P.O. BOX 117
    COLUMBUS, OH 43216


    COMCAST
    1701 JFK BOULEVARD
    PHILADELPHIA, PA 19103
Case 18-22636-TPA   Doc 84-1 Filed 12/10/18 Entered 12/10/18 17:53:01   Desc
                      Certificate of Service Page 4 of 5


    COTTRILL ARBUTINA
    FOUR GATEWAY CENTER
    SUITE 2200
    444 LIBERTY AVENUE
    PITTSBURGH, PA 15222

    COTTRILL ARBUTINA
    525 THIRD STREET
    BEAVER, PA 15009


    GC SERVICES LP – DEPT. STORE NATL. BANK
    P.O. BOX 3855
    HOUSTON, TX 77253

    HUNTINGTON BANK
    2552 DARLINGTON ROAD
    BEAVER FALLS, PA 15010

    INTERNAL REVENUE SERVICE
    1000 LIBERTY AVENUE
    PITTSBURGH, PA 15222

    MACY’S
    P.O. BOX 8113
    MASON, OH 45040


    PA DEPARTMENT OF REVENUE
    P0 BOX 280432
    HARRISBURG, PA 17128

    PENNPOWER
    PO BOX 16001
    READING, PA 19612-6001
Case 18-22636-TPA   Doc 84-1 Filed 12/10/18 Entered 12/10/18 17:53:01     Desc
                      Certificate of Service Page 5 of 5


    STRASSBURGER MCKENNA
       GUTNICK & GEISKY
    FOUR GATEWAY CENTER
    SUITE 2200
    444 LIBERTY AVENUE
    PITTSBURGH, PA 15222

    SYNCHRONY BANK- JCPENNEY
    P.O. BOX 965009
    ORLANDO, FL 32896


    SYNCHRONY BANK - BP VISA
    P.O. BOX 965022
    ORLANDO, FL 32896-5022

    TEC ELECTRIC, INC.
    366 STATE ROUTE 168
    DARLINGTON, PA 16115

    VERIZON WIRELESS
    500 TECHNOLOGY DRIVE
    SUITE 500
    WELDON SPRING, MO 63304




    EXECUTED ON: December 10, 2018

                                  By:   /s/ Brian E. Caine___
                                        Brian E. Caine, Esq.
                                        bcaine@parkermccay.com
                                        PA Attorney ID 86057
                                        PARKER McCAY P.A.
                                        9000 Midlantic Drive, Suite 300
                                        Mount Laurel, New Jersey 08054
                                        (p) 856-985-4059
                                        (fax) 856-596-3427
                                        Attorney for Movant
